Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the claims filed 5/18/2022. Claims 5, 7, and 15 are canceled.  Claims 1, 9, 13, and 14 are amended.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Stephen Kopchik 6/3/2022. 


The CLAIMS have been amended as follows: 
3. (Previously Presented) The gas turbine control device according to claim 1, wherein the pressure in the compressor is at least any one of a casing pressure in the compressor, a casing pressure ratio calculated based on an atmospheric pressure and the casing pressure, and at least one of an estimated casing pressure [[or]] and an estimated casing pressure ratio estimated based on a pressure at a predetermined position in the compressor.
11. (Previously Presented) The gas turbine control device according to claim 1, wherein the opening control unit is further configured to set an opening speed of the inlet guide vane to be faster than a closing speed of the inlet guide vane.
12. (Previously Presented) The gas turbine control device according to claim 1, wherein the extraction air flow channel is further configured to extract the part of air compressed by the compressor and then guide the of air compressed by the compressor to the air intake port of the compressor.
Allowable Subject Matter
Claims 1-4, 6, and 8-14 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach “the second opening setting unit has a difference calculating unit configured to calculate a difference between the first minimum opening and the second minimum opening, and an adding unit configured to add the difference calculated by the difference calculating unit to the first minimum opening set by the first calculating unit” in combination with the other limitations of the claim.
Regarding claims 13 and 14, the prior art of record does not teach “the second opening setting step includes (i) calculating a difference between the first minimum opening and the second minimum opening, and (ii) adding the calculated difference to the first minimum opening” in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741